C. PFEIFFER TROWBRIGE, Circuit Judge.
Writ of habeas corpus, January 6, 1976: You are commanded to produce the bodies of the above-named petitioners before the undersigned circuit judge in his office at the Okeechobee County Courthouse, on January 8, 1976, at 9:30 A.M., and then and there show cause by what legal authority you hold the petitioners, or restrain their liberty, and why they should not be released or have all restraints upon their freedom eliminated.
Final judgment, January 13, 1976: This cause came on for trial on the 9th day of January, 1976 upon petitioners’ petition for writ of habeas corpus, writ of habeas corpus issued January 6, 1976 and respondents’ return thereto, and the court having heard the evidence and arguments of counsel and being otherwise fully advised in the premises, it is ordered and adjudged that the petitioners, Donna A. Moffit and Patricia Robson be, and they are hereby released and discharged from all custodial restraint upon their freedom resulting from the filing of the information against them in the county court of Okeechobee County, Florida, on January 5, 1976, being case number 76-01-MM.
It is further ordered and adjudged, and the court finds, that the female breast is not a sexual organ within the purview of §800.03, Florida Statutes.